EXHIBIT 10.1

 

DEMAND NOTE

 



$500,000.00

Date: October 20, 2016



 

FOR VALUE RECEIVED, the undersigned, Citius Pharmaceuticals, Inc. (the
"Company"), hereby promises to pay to Leonard Mazur, or registered assigns (the
"Lender"), on the Maturity Date (as hereafter defined), such principal sum of
$500,000.00.

 

1.    Interest. The Company shall also pay interest (calculated on the basis of
a 360-day year of twelve 30-day months) on such principal amount or the portion
thereof from time to time outstanding hereunder at a rate of "Prime Rate", as
published in the Wall Street Journal on the last day of each month plus 1%; but
in no event shall the interest exceed the maximum rate of nonusurious interest
permitted by law to be paid by the Lender (and to the extent permitted by law,
interest on any overdue principal or interest thereon).

 

2.    Approved Notation By Lender. The Company hereby appoints the Lender as its
agent to make an appropriate notation on the Loan and Repayment Schedule (or on
a continuation of such schedules) evidencing the date and the amount of each
loan, the date and amount of accrued interest added to the outstanding principal
balance hereof, the date and amount of any principal repayment made hereunder or
other information provided for on the Loan and Repayment Schedule. Such
endorsement shall constitute prima facie evidence of the accuracy of the
information set forth thereon; provided, however, that the failure of the Lender
to make such a notation or any error in such notation shall not affect the
obligations of the Company to repay this Note in accordance with its terms.

 

3.     Maturity Date. For purposes of this Note, "Maturity Date" shall mean the
earlier to occur of 12/31/17 or demand by the Lender. Notwithstanding the
foregoing, the undersigned shall have the right to prepay at any time, and from
time to time, without premium or penalty all or any portion of the principal due
hereunder.

 

4.    Payments. Payments shall be made by (a) check or wire transfer made
payable to the Lender, (b) an assignment of certain assets, or (c) by a
combination of the foregoing. All payments hereon shall be applied first, to
costs and expenses and other amounts owing to the Lender under this Note;
second, to accrued interest then payable; and third, to principal. The Lender
shall have full recourse against the undersigned.

 

5.     Waivers. The Company hereby waives, presentment, protest, demand for
payment, notice of dishonor and all other notices or demands in connection with
the delivery, acceptance, performance, default or endorsement of this Note. No
waiver by the Lender of any default shall be effective unless in writing nor
shall it operate as a waiver of any other default or of the same default on a
future occasion.

 

6.    Miscellaneous

 

6.1.  Successors and Assigns. This Note shall be binding upon the Company and
its successors and assigns.

 

6.2.  Costs of Collection. The Company agrees to pay all costs of collection of
this Note, including, without limitation, reasonable attorneys' fees and costs,
in the event it is not paid when due.

 

6.3.  Amendments. This Note may be amended and modified only by a writing
executed by the Company and the holder hereof.

 

6.4.  Severability. In the event that any one or more provisions of this Note
shall be held to be illegal, invalid or otherwise unenforceable, the same shall
not affect any other provision of this Note and the remaining provisions of this
Note shall remain in full force and effect.

 

6.5.  Governing Law. This Note shall be construed in accordance with, and all
actions hereunder shall be governed by, the laws of the State of New Jersey,
without giving effect to principles thereof relating to conflicts of law.

 

[Signature Page Follows]

 



 

 1


 



 

In Witness hereof, this Demand Promissory Note is executed as of the date set
forth above.

 



Citius Pharmaceuticals. Inc.   Lender 

 

 

 

 

 

/s/ Myron Holubiak

  /s/ Leonard L. Mazur  By: Myron Holubiak  By: Leonard Mazur Title:
CEO  Address:  

Address:

 

 

32 Arden Road

 

11 Commerce Drive

Cranford, NJ 07016

 

 

Mountain Lakes, NJ 07046

 



 

 

[Signature Page To Demand Note]

 



 



 